EXHIBIT 10.1


FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
This First Amendment to Amended and Restated Credit Agreement (this “First
Amendment”) is made as of this 24th day of April, 2020, by and among:
THE CHILDREN’S PLACE, INC., a Delaware corporation, for itself and as agent (in
such capacity, the “Lead Borrower”) for the other Borrowers party hereto;
the BORROWERS party hereto;
the GUARANTORS party hereto;
the LENDERS party hereto; and
WELLS FARGO BANK, NATIONAL ASSOCIATION (successor by merger to Wells Fargo
Retail Finance, LLC), as Administrative Agent, Collateral Agent, L/C Issuer, and
Swing Line Lender.





W I T N E S S E T H:
WHEREAS, reference is made to that certain Amended and Restated Credit Agreement
(as amended in effect from time to time, the “Credit Agreement”) dated as of May
9, 2019 by and among (i) the Borrowers, (ii) the Guarantors, (iii) the Lenders,
and (iv) Wells Fargo Bank, National Association (successor by merger to Wells
Fargo Retail Finance, LLC), as Administrative Agent, Collateral Agent, and Swing
Line Lender;
WHEREAS, the Lead Borrower has requested, pursuant to Section 2.15 of the Credit
Agreement, an increase in the Aggregate Commitments in the amount of
$35,000,000, and the Agents and the Lenders have agreed to do so, subject to the
terms and conditions set forth herein; and
WHEREAS, the Loan Parties, the Agents and the Lenders have agreed to amend
certain other terms and conditions of the Credit Agreement as set forth herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
1.Definitions. All capitalized terms used herein and not otherwise defined shall
have the same meaning herein as in the Credit Agreement.
2.Amendments to the Credit Agreement. The Credit Agreement is hereby amended as
follows:
(a)Section 1.01 of the Credit Agreement (Defined Terms) is hereby amended as
follows:



--------------------------------------------------------------------------------



(i)By inserting the following definitions in their proper alphabetical sequence:
“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by Agent and Administrative
Borrower giving due consideration to (i) any selection or recommendation of a
replacement rate or the mechanism for determining such a rate by the Relevant
Governmental Body or (ii) any evolving or then-prevailing market convention for
determining a rate of interest as a replacement to the LIBO Rate for United
States dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement shall be deemed to
be zero for the purposes of this Agreement.
“Benchmark Replacement Adjustment” means, with respect to any replacement of the
LIBO Rate with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by Agent and Administrative Borrower giving due consideration to
(i) any selection or recommendation of a spread adjustment, or method for
calculating or determining such spread adjustment, for the replacement of the
LIBO Rate with the applicable Unadjusted Benchmark Replacement by the Relevant
Governmental Body or (ii) any evolving or then-prevailing market convention for
determining a spread adjustment, or method for calculating or determining such
spread adjustment, for the replacement of the LIBO Rate with the applicable
Unadjusted Benchmark Replacement for United States dollar-denominated syndicated
credit facilities at such time.
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate”, the definition of “Interest Period”,
timing and frequency of determining rates and making payments of interest and
other administrative matters) that Agent decides may be appropriate to reflect
the adoption and implementation of such Benchmark Replacement and to permit the
administration thereof by Agent in a manner substantially consistent with market
practice (or, if Agent decides that adoption of any portion of such market
practice is not administratively feasible or if Agent determines that no market
practice for the administration of the Benchmark Replacement exists, in such
other manner of administration as Agent decides is reasonably necessary in
connection with the administration of this Agreement).
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate:
-2-



--------------------------------------------------------------------------------



(a) in the case of clause (a) or (b) of the definition of “Benchmark Transition
Event,” the later of (i) the date of the public statement or publication of
information referenced therein and (ii) the date on which the administrator of
the LIBO Rate permanently or indefinitely ceases to provide the LIBO Rate; or
(b) in the case of clause (c) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.
“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:
(a) a public statement or publication of information by or on behalf of the
administrator of the LIBO Rate announcing that such administrator has ceased or
will cease to provide the LIBO Rate, permanently or indefinitely, provided that,
at the time of such statement or publication, there is no successor
administrator that will continue to provide the LIBO Rate;
(b) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Rate, the Federal Reserve System of
the United States (or any successor), an insolvency official with jurisdiction
over the administrator for the LIBO Rate, a resolution authority with
jurisdiction over the administrator for the LIBO Rate or a court or an entity
with similar insolvency or resolution authority over the administrator for the
LIBO Rate, which states that the administrator of the LIBO Rate has ceased or
will cease to provide the LIBO Rate permanently or indefinitely, provided that,
at the time of such statement or publication, there is no successor
administrator that will continue to provide the LIBO Rate; or
(c) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Rate announcing that the LIBO Rate
is no longer representative.
“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by Agent or the
Required Lenders, as applicable, by notice to Administrative Borrower, Agent (in
the case of such notice by the Required Lenders) and the Lenders.
-3-



--------------------------------------------------------------------------------



“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with Section
3.03(b) and (y) ending at the time that a Benchmark Replacement has replaced the
LIBO Rate for all purposes hereunder pursuant to Section 3.03(b).
“BHC Act Affiliate” of a Person means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such Person.
“Covered Entity” means any of the following:
(a) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);
(b) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or
(c) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).
“Covered Party” has the meaning specified in Section 10.28.
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“Early Opt-in Election” means the occurrence of:
(a) (i) a determination by Agent or (ii) a notification by the Required Lenders
to Agent (with a copy to Administrative Borrower) that the Required Lenders have
determined that United States dollar-denominated syndicated credit facilities
being executed at such time, or that include language similar to that contained
in Section 3.03(b) are being executed or amended, as applicable, to incorporate
or adopt a new benchmark interest rate to replace the LIBO Rate, and
(b) (i) the election by Agent or (ii) the election by the Required Lenders to
declare that an Early Opt-in Election has occurred and the provision, as
applicable, by Agent of written notice of such election to Administrative
Borrower and the Lenders or by the Required Lenders of written notice of such
election to Agent.
-4-



--------------------------------------------------------------------------------



“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.
“First Amendment” means that certain First Amendment to Amended and Restated
Credit Agreement dated as of the First Amendment Effective Date by and among (i)
the Borrowers, (ii) the Guarantors, (iii) the Lenders, and (iv) Wells Fargo
Bank, National Association (successor by merger to Wells Fargo Retail Finance,
LLC), as Administrative Agent, Collateral Agent, and Swing Line Lender.
“First Amendment Effective Date” means April 24, 2020.
“Flood Insurance Laws” means, collectively, (a) the National Flood Insurance Act
of 1968, (b) the Flood Disaster Protection Act of 1973, (c) the National Flood
Insurance Reform Act of 1994, (d) the Flood Insurance Reform Act of 2004, and
(e) the Biggert-Waters Flood Insurance Reform Act of 2012, as each of the
foregoing is now or hereafter in effect and any successor statute to any of the
foregoing.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. § 5390(c)(8)(D).
“QFC Credit Support” has the meaning specified in Section 10.28.
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.
“Supported QFC” has the meaning specified in Section 10.28.
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.
“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
“U.S. Special Resolution Regimes” has the meaning specified in Section 10.28.
“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.
a.By amending and restating the definition of “Adjustment Date” in its entirety
as follows:
-5-



--------------------------------------------------------------------------------



“Adjustment Date” means the first day of each Fiscal Quarter, commencing January
31, 2021.
b.By amending and restating the definition of “Aggregate Commitments” in its
entirety as follows:
“Aggregate Commitments” means the Commitments of all of the Lenders. As of the
First Amendment Effective Date, the Aggregate Commitments are $360,000,000.
c.By amending and restating the definition of “Applicable Commitment Fee
Percentage” in its entirety as follows:
“Applicable Commitment Fee Percentage” means 0.25%.
d.By amending the definition of “Applicable Margin” as follows:
(1)  by amending and restating clause (a) thereof as follows:
(a) from and after the First Amendment Effective Date through and including
January 30, 2021, the percentages set forth in Level II of the pricing grid
below;
(2) by amending clause (b) thereof by deleting the phrase “from and after the
Restatement Date,” and replacing it with phrase “from and after the first
Adjustment Date,”; and
(3) by deleting the pricing grid appearing therein in its entirety and replacing
it with the following pricing grid:

LevelAverage Excess AvailabilityLIBOR and BA Rate MarginBase Rate
MarginCommercial Letter of Credit FeeStandby Letter of Credit FeeIGreater than
or equal to 50% multiplied by the Revolving Credit
Ceiling2.50%1.75%1.25%2.00%IILess than 50% multiplied by the Revolving Credit
Ceiling2.75%1.875%1.375%2.25%

e.By amending and restating the definition of “BA Rate” in its entirety as
follows:
“BA Rate” means, for any Interest Period, the greater of (i) one percent (1.00%)
per annum, and (ii) the rate per annum determined by the Administrative Agent by
reference to the average rate per annum as reported on the “Reuters Screen CDOR
Page” (as defined in the International Swaps and Derivatives Association, Inc.
2000 definitions, as modified and amended from time to time, or any successor
page or, if no longer available, such other page or commercially available
service displaying Canadian interbank bid rates for Canadian Dollar bankers'
-6-



--------------------------------------------------------------------------------



acceptances as the Administrative Agent may designate from time to time, or if
no such substitute service is available, the rate quoted by a bank named in
Schedule I of the Bank Act (Canada) selected by the Administrative Agent at
which such bank is offering to purchase Canadian Dollar bankers' acceptances),
as of 10:00 a.m. Eastern (Toronto) time on the date of commencement of the
requested Interest Period, for a term, and in an amount, comparable to the
Interest Period and the amount of the BA Rate Loan requested (whether as an
initial BA Rate Loan or as a continuation of a BA Rate Loan or as a conversion
of a Canadian Dollar Base Rate Loan to a BA Rate Loan) by the Canadian Borrowers
in accordance with this Agreement; provided that, if any such reported rate is
below zero (0), then the rate determined pursuant to clause (ii) of this
definition of BA Rate shall be deemed to be zero (0). Each determination of the
BA Rate shall be made by the Administrative Agent and shall be conclusive in the
absence of manifest error.
f.By amending and restating the definition of “Disposition” in its entirety as
follows:
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale,
transfer, license or other disposition of (whether in one transaction or in a
series of transactions) all or substantially all of its assets to or in favor of
any Person) of any property (including, without limitation, any Equity
Interests) by any Person (or the granting of any option or other right to do any
of the foregoing), including any sale, assignment, transfer or other disposal,
with or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith, and including in any case, any such transaction by
an allocation of assets among newly divided limited liability companies pursuant
to a “plan of division”.
g.By amending and restating the definition of “Fee Letter” in its entirety as
follows:
“Fee Letter” means, collectively, (i) the letter agreement, dated as of the
Restatement Date, among the Borrowers and the Agents, and (ii) the letter
agreement, dated as of the First Amendment Effective Date, among the Borrowers
and the Agents, as each such letter agreement is amended, modified or
supplemented from time to time.
h.By amending and restating the definition of “LIBO Rate” in its entirety as
follows:
“LIBO Rate” means for any Interest Period with respect to a LIBO Rate Loan, the
greater of (i) one percent (1.00%) per annum, and (ii) the rate per annum as
published by ICE Benchmark Administration Limited (or any successor page or
other commercially available source as the
-7-



--------------------------------------------------------------------------------



Administrative Agent may designate from time to time) as of 11:00 a.m., London
time, two Business Days prior to the commencement of the requested Interest
Period, for a term, and in an amount, comparable to the Interest Period and the
amount of the LIBO Rate Loan requested (whether as an initial LIBO Rate Loan or
as a continuation of a LIBO Rate Loan or as a conversion of a Base Rate Loan to
a LIBO Rate Loan) by Borrowers in accordance with this Agreement (and, if any
such published rate is below zero, then the rate determined pursuant to this
clause (ii) shall be deemed to be zero). Each determination of the LIBO Rate
shall be made by the Administrative Agent and shall be conclusive in the absence
of manifest error.
i.By amending and restating the definition of Revolving Credit Ceiling” in its
entirety as follows:
“Revolving Credit Ceiling” means (a) from the First Amendment Effective Date
until the day immediately preceding the first anniversary thereof, $360,000,000,
and (b) from and after the first anniversary of the First Amendment Effective
Date, $325,000,000, in each case as such amounts may be modified in accordance
with the terms of this Agreement.
j.By amending the definition of “Interest Period” by deleting the phrase “two,”
therefrom.
1.Section 3.03 of the Credit Agreement (Inability to Determine Rates) is hereby
amended and restated to read in its entirety as follows:
3.03 Inability to Determine Rates
.
(a) General. Subject to Section 3.03(b) below, if the Required Lenders determine
that for any reason in connection with any request for a LIBO Rate Loan or BA
Rate Loan or a conversion to or continuation thereof that (a) Dollar deposits
are not being offered to banks in the London interbank market or bankers’
acceptances are not being offered to banks in the Canadian interbank market for
the applicable amount and Interest Period of such LIBO Rate Loan or BA Rate
Loan, respectively, (b) adequate and reasonable means do not exist for
determining the LIBO Rate or BA Rate for any requested Interest Period with
respect to a proposed LIBO Rate Loan or BA Rate Loan, or (c) the LIBO Rate or BA
Rate for any requested Interest Period with respect to a proposed LIBO Rate Loan
or BA Rate Loan does not adequately and fairly reflect the cost to such Lenders
of funding such Loan, the Administrative Agent will promptly so notify the Lead
Borrower and each Lender. Thereafter, the obligation of the Lenders to make or
maintain LIBO Rate Loans or BA Rate Loans, as applicable, shall be suspended
until the Administrative Agent (upon the instruction of the Required Lenders)
revokes such notice. Upon receipt of such notice, the Lead Borrower
-8-



--------------------------------------------------------------------------------



may revoke any pending request for a Borrowing of, conversion to or continuation
of LIBO Rate Loans or BA Rate Loans, as applicable, or, failing that, will be
deemed to have converted such request into a request for a Committed Borrowing
of Base Rate Loans in the amount specified therein.
(b) Effect of Benchmark Transition Event.
(i) Benchmark Replacement. Notwithstanding anything to the contrary herein or in
any other Loan Document, upon the occurrence of a Benchmark Transition Event or
an Early Opt-in Election, as applicable, the Administrative Agent and the Lead
Borrower may amend this Agreement to replace the LIBO Rate with a Benchmark
Replacement. Any such amendment with respect to a Benchmark Transition Event
will become effective at 5:00 p.m. on the fifth (5th) Business Day after the
Administrative Agent has posted such proposed amendment to all Lenders and the
Lead Borrower so long as the Administrative Agent has not received, by such
time, written notice of objection to such amendment from Lenders comprising the
Required Lenders. Any such amendment with respect to an Early Opt-in Election
will become effective on the date that Lenders comprising the Required Lenders
have delivered to the Administrative Agent written notice that such Required
Lenders accept such amendment, notwithstanding anything (including, without
limitation, Section 10.01) herein to the contrary. No replacement of the LIBO
Rate with a Benchmark Replacement pursuant to this Section 3.03(b) will occur
prior to the applicable Benchmark Transition Start Date.
(ii) Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document (including, without limitation, Section 10.01 hereof), any amendments
implementing such Benchmark Replacement Conforming Changes will become effective
without any further action or consent of any other party to this Agreement.
(iii) Notices; Standards for Decisions and Determinations. The Administrative
Agent will promptly notify the Lead Borrower and the Lenders of (1) any
occurrence of a Benchmark Transition Event or an Early Opt-in Election, as
applicable, and its related Benchmark Replacement Date and Benchmark Transition
Start Date, (2) the implementation of any Benchmark Replacement, (3) the
effectiveness of any Benchmark Replacement Conforming Changes and (4) the
commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or the Lenders pursuant to this Section 3.03(b) including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in
-9-



--------------------------------------------------------------------------------



its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section 3.03(b).
(iv) Benchmark Unavailability Period. Upon the Lead Borrower’s receipt of notice
of the commencement of a Benchmark Unavailability Period, the Lead Borrower may
revoke any request for a LIBOR Borrowing of, conversion to or continuation of
LIBO Rate Loans to be made, converted or continued during any Benchmark
Unavailability Period and, failing that, the Lead Borrower will be deemed to
have converted any such request into a request for a Borrowing of or conversion
to Base Rate Loans. During any Benchmark Unavailability Period, the component of
Base Rate based upon the LIBO Rate will not be used in any determination of the
Base Rate.
2.Section 6.02 of the Credit Agreement (Certificates; Other Information) is
hereby amended as follows:
a.By amending and restating clause (c) thereof to read in its entirety as
follows:
(c) on the second Friday of each Fiscal Month (or more frequently as the Lead
Borrower may elect as provided in the proviso at the end of this clause (c))
(or, if such day is not a Business Day, on the next succeeding Business Day):
(i) a certificate in the form of Exhibit G (a “Borrowing Base Certificate”)
showing the Borrowing Base as of the close of business as of the last day of the
immediately preceding Fiscal Month, each Borrowing Base Certificate to be
certified as complete and correct by a Responsible Officer of the Lead Borrower;
provided that (i) if Uncapped Excess Availability at any time is less than 12.5%
of the Revolving Credit Ceiling or (ii) an Event of Default has occurred and is
continuing, such Borrowing Base Certificate shall be delivered on Friday of each
week (or, if Friday is not a Business Day, on the next succeeding Business Day),
and shall show the Borrowing Base as of the close of business on the immediately
preceding Saturday; and
(ii) a schedule of all Eligible Franchise Receivables and Eligible Trade
Receivables indicating the aging of each such Account as well as copies of all
past due invoices related to Eligible Franchise Receivables issued by the
Borrowers to the applicable franchisees not previously provided to the
Administrative Agent;
        provided, that the Lead Borrower may elect, during the sixty (60) day
period commencing on the First Amendment Effective Date, to furnish the
Administrative Agent with a Borrowing Base Certificate on the Friday of each
week (or, if Friday is not a Business Day, on the next succeeding Business Day),
which Borrowing Base Certificate shall show the
-10-



--------------------------------------------------------------------------------



Borrowing Base as of the close of business on the immediately preceding
Saturday, it being understood and agreed that once such election is made, then
the Lead Borrower shall continue to furnish a Borrowing Base Certificate on such
weekly basis from the date of such election through the later to occur of the
last day of such sixty (60) day period or the date that is sixty (60) days
following the date of such election;
b.By adding the following new paragraph at the end thereof:
The Loan Parties and the Administrative Agent hereby agree that the delivery of
the Borrowing Base Certificate through the Portal, subject to the Administrative
Agent’s authentication process, by such other electronic method as may be
approved by the Administrative Agent from time to time in its sole discretion,
or by such other electronic input of information necessary to calculate the
Borrowing Base as may be approved by the Administrative Agent from time to time
in its sole discretion, shall in each case be deemed to satisfy the obligation
of the Lead Borrower to deliver such Borrowing Base Certificate, with the same
legal effect as if such Borrowing Base Certificate had been manually executed by
the Lead Borrower and delivered to the Administrative Agent.
3.Section 6.13 of the Credit Agreement (Cash Management) is hereby amended by
adding the following new clause (h) at the end thereof:
(h) The Loan Parties shall not permit cash or cash equivalents in an aggregate
amount in excess of $75,000,000 (other than (i) operating cash and (ii) cash
necessary for the Loan Parties to satisfy in the ordinary course of their
business the current liabilities incurred by them in the ordinary course of
their business and without acceleration of the satisfaction of such current
liabilities) to accumulate and be maintained in the deposit or investment
accounts of the Loan Parties and their Subsidiaries (it being understood and
agreed that all such excess amounts shall be remitted to the Administrative
Agent for application to the Loans then outstanding); provided, however, that
(x) this Section 6.13(h) shall not restrict amounts maintained in deposit
accounts of Subsidiaries, which accounts and Subsidiaries are located in and
organized in Asia, so long as such amounts are permitted to be maintained in
such accounts and Subsidiaries pursuant to the terms of this Agreement, and (y)
the Loan Parties’ obligations under this Section 6.13(h) shall be suspended if
and for so long as there are no Loans outstanding.
4.Section 6.17 of the Credit Agreement (Further Assurances) is hereby amended as
follows:
a.By adding the following new sentence to the end of clause (e) thereof:
Notwithstanding anything to the contrary contained herein (including this
Section 6.17 and Section 10.01) or in any other Loan Document, (x) the
Collateral Agent shall not accept delivery of any Mortgage from any Loan
-11-



--------------------------------------------------------------------------------



Party unless each of the Lenders has received forty-five (45) days’ prior
written notice thereof and the Collateral Agent has received confirmation from
each Lender that such Lender has completed its flood insurance diligence, has
received copies of all flood insurance documentation and has confirmed that
flood insurance compliance has been completed as required by the Flood Insurance
Laws or as otherwise satisfactory to such Lender, and (y) at any time that the
Real Estate or any other real property is included in the Collateral, no
addition, increase, renewal or extension of any Loan, Letter of Credit or
Commitment hereunder shall be consummated until the completion of flood due
diligence, documentation and coverage as required by the Flood Insurance Laws or
as otherwise satisfactory to all Revolving Credit Lenders.
b.By adding the following new clause (f) to the end thereof:
(f) Notwithstanding anything to the contrary contained herein (including this
Section 6.17) or in any other Loan Document, the Agents shall not accept
delivery of any joinder to any Loan Document with respect to any Subsidiary of
any Loan Party that is not a Loan Party, if such Subsidiary that qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation unless such
Subsidiary has delivered a Beneficial Ownership Certification in relation to
such Subsidiary and the Administrative Agent has completed its Patriot Act
searches, OFAC/PEP searches, Canadian AML Legislation searches (if applicable),
and customary individual background checks for such Subsidiary, the results of
which shall be satisfactory to the Administrative Agent.
5.Section 9.09 of the Credit Agreement (Collateral and Guaranty Matters) is
hereby amended by adding the following new paragraph at the end thereof:
Notwithstanding the provisions of this Section 9.09, the Collateral Agent shall
be authorized, without the consent of any Lender and without the requirement
that an asset sale consisting of the sale, transfer or other disposition having
occurred, to release any security interest in any building, structure or
improvement located in an area determined by the Federal Emergency Management
Agency to have special flood hazards.
6.Section 10.10 of the Credit Agreement (Counterparts; Integration;
Effectiveness) is hereby amended and restated to read in its entirety as
follows:
10.10 Counterparts; Integration; Effectiveness
7..
(a) This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement and the other Loan Documents constitute the entire contract among
-12-



--------------------------------------------------------------------------------



the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. Except as provided in Section 4.10, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, pdf or other electronic transmission shall be as effective as delivery
of a manually executed counterpart of this Agreement.
(b) Without limiting the provisions of clause (a) above, this Agreement and any
notices delivered under this Agreement, may be executed by means of (a) an
electronic signature that complies with the federal Electronic Signatures in
Global and National Commerce Act, state enactments of the Uniform Electronic
Transactions Act, or any other relevant and applicable electronic signatures
law; (b) an original manual signature; or (c) a faxed, scanned, or photocopied
manual signature. Each electronic signature or faxed, scanned, or photocopied
manual signature shall for all purposes have the same validity, legal effect,
and admissibility in evidence as an original manual signature. The
Administrative Agent reserves the right, in its sole discretion, to accept,
deny, or condition acceptance of any electronic signature on this Agreement or
on any notice delivered to the Administrative Agent under this Agreement.
8.Article X of the Credit Agreement is hereby amended by adding the following
new Section 10.28:
10.28 Acknowledgment Regarding Any Supported QFCs. To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for Swap Contracts
or any other agreement or instrument that is a QFC (such support, “QFC Credit
Support” and each such QFC a “Supported QFC”), the parties acknowledge and agree
as follows with respect to the resolution power of the Federal Deposit Insurance
Corporation under the Federal Deposit Insurance Act and Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States): In the event a Covered
Entity that is party to a Supported QFC (each, a “Covered Party”) becomes
subject to a proceeding under a U.S. Special Resolution Regime, the transfer of
such Supported QFC and the benefit of such QFC Credit Support (and any interest
and obligation in or under such Supported QFC and such QFC Credit Support, and
any rights in property securing such Supported QFC or such QFC Credit Support)
from such Covered Party will be effective to the same extent as the transfer
would be effective under the U.S. Special Resolution Regime if the Supported QFC
and such QFC Credit Support
-13-



--------------------------------------------------------------------------------



(and any such interest, obligation and rights in property) were governed by the
laws of the United States or a state of the United States. In the event a
Covered Party or a BHC Act Affiliate of a Covered Party becomes subject to a
proceeding under a U.S. Special Resolution Regime, Default Rights under the Loan
Documents that might otherwise apply to such Supported QFC or any QFC Credit
Support that may be exercised against such Covered Party are permitted to be
exercised to no greater extent than such Default Rights could be exercised under
the U.S. Special Resolution Regime if the Supported QFC and the Loan Documents
were governed by the laws of the United States or a state of the United States.
9.The Credit Agreement (including, without limitation, Schedule 10.02 thereof)
is hereby amended by replacing each reference to any Agent’s address of One
Boston Place, 18th Floor, Boston, Massachusetts 02108 with such Agent’s address
of 125 High Street, 11th Floor, Boston, Massachusetts 02110.
10.The Credit Agreement is hereby amended by deleting Schedule 2.01 (Commitments
and Applicable Percentages) in its entirety and replacing it with the Schedule
2.01 annexed hereto as to Annex A.
11.The Credit Agreement is hereby amended by deleting Exhibit G (Form of
Borrowing Base Certificate) in its entirety and replacing it with the Schedule
2.01 annexed hereto as to Annex B.
i.Exercise of Increase in Commitments. The Loan Parties hereby acknowledge and
agree that (i) the increase in the Aggregate Commitments contemplated by this
First Amendment constitutes, in the amount of $35,000,000, the exercise of a
“Commitment Increase” under and as defined in the Credit Agreement, and (ii)
from the First Amendment Effective Date until the day immediately preceding the
first anniversary thereof, the maximum amount of additional Commitment Increases
permitted under the Credit Agreement, subject to the terms thereof, is
$15,000,000. Notwithstanding the foregoing, from and after the reduction of the
Aggregate Commitments to $325,000,000 on the first anniversary of the First
Amendment Effective Date, the Lead Borrower shall be permitted, from time to
time, to request an increase in the Aggregate Commitments by an amount not
exceeding $50,000,000 in the aggregate as and to the extent provided in Section
2.15 of the Credit Agreement.
ii.Borrowing Base Calculations. The parties hereto acknowledge and agree that,
as provided in the Credit Agreement, for purposes of determining the Borrowing
Base, NRLV of Inventory shall be calculated as determined from time to time by
an independent appraiser engaged by the Administrative Agent, which
determination shall, except as otherwise agreed by the Administrative Agent and
such appraiser, be made on a calendar month basis and shall be applied to such
Inventory based on each applicable Fiscal Month (or, to the extent provided in
Section 6.02(c)(i) of the Credit Agreement, on each applicable week), in each
case consistent with historical practices.
3.Ratification of Loan Documents; Waiver of Claims.
-14-



--------------------------------------------------------------------------------



i.Except as otherwise expressly provided herein, all terms and conditions of the
Credit Agreement and the other Loan Documents remain in full force and effect.
The Loan Parties hereby ratify, confirm, and reaffirm (i) all Loan Documents as
amended hereby, and (ii) that all representations and warranties of the Loan
Parties contained in the Credit Agreement or any other Loan Document are true
and correct in all material respects on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects as of
such earlier date.
ii.Each of the Loan Parties hereby acknowledges and agrees that there is no
basis or set of facts on the basis of which any amount (or any portion thereof)
owed by the Loan Parties under the Loan Documents could be reduced, offset,
waived, or forgiven, by rescission or otherwise; nor is there any claim,
counterclaim, offset, or defense (or other right, remedy, or basis having a
similar effect) available to the Loan Parties with regard thereto; nor is there
any basis on which the terms and conditions of any of the Obligations could be
claimed to be other than as stated on the written instruments which evidence
such Obligations.
iii.Each of the Loan Parties hereby acknowledges and agrees that it has no
offsets, defenses, claims, or counterclaims against the Agents or any Lender, or
any of their respective affiliates, predecessors, successors, or assigns, or any
of their respective officers, directors, employees, attorneys, or
representatives, with respect to the Obligations, or otherwise, and that if any
Loan Party now has, or ever did have, any offsets, defenses, claims, or
counterclaims against the Agents or any Lender, or their respective affiliates,
predecessors, successors, or assigns, or their respective officers, directors,
employees, attorneys, or representatives, whether known or unknown, at law or in
equity, from the beginning of the world through this date and through the time
of execution of this First Amendment, all of them are hereby expressly WAIVED,
and each of the Loan Parties hereby RELEASES the Agents and each Lender and
their respective officers, directors, employees, attorneys, representatives,
affiliates, predecessors, successors, and assigns from any liability therefor.
4.Conditions to Effectiveness. This First Amendment shall not be effective until
each of the following conditions precedent has been fulfilled to the reasonable
satisfaction of the Administrative Agent:
iv.The Administrative Agent shall have received counterparts of this First
Amendment duly executed and delivered by each of the parties hereto and thereto.
v.The Administrative Agent shall have received a Borrowing Base Certificate
dated as of the First Amendment Effective Date in form and substance
satisfactory to the Administrative Agent.
vi.The Borrowers shall have delivered to the Administrative Agent a certificate
of each Loan Party dated as of the First Amendment Effective Date (in sufficient
-15-



--------------------------------------------------------------------------------



copies for each U.S. Lender) signed by a Responsible Officer of such Loan Party
(A) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to the transactions contemplated by this First Amendment
and the other Loan Documents (including, without limitation, the increase to the
Aggregate Commitments referred to herein (the “Commitment Increase”)) (or, in
the case of the Lead Borrower, a ratification of the resolutions authorizing
such transactions provided in connection with the Credit Agreement and a
certification that the Board of Directors of the Lead Borrower has approved the
execution, delivery and performance of this First Amendment and has authorized
the Commitment Increase), and (B) in the case of the Borrowers, certifying that,
before and after giving effect to such transactions, (1) the representations and
warranties contained in Article V and the other Loan Documents are true and
correct on and as of the First Amendment Effective Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they are true and correct as of such earlier date, and except that
for purposes hereof, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 of the Credit Agreement shall be deemed to refer to
the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01 of the Credit Agreement, and (2) no Default or
Event of Default exists or would arise therefrom.
vii.After giving effect to this First Amendment, no Default or Event of Default
shall have occurred and be continuing.
viii.There shall be no material misstatements in the written materials furnished
by the Loan Parties to the Agents or the Lenders prior to closing of this First
Amendment, or in the representations or warranties of the Loan Parties made in
the Credit Agreement. The Administrative Agent shall be satisfied, in its
reasonable discretion, that any financial statements delivered to it fairly
present the business and financial condition of the Borrowers and their
Subsidiaries, taken as a whole, as of the date thereof and for the periods
covered thereby, and that there has been no material adverse change in the
assets, business, financial condition or income of the Borrowers and their
subsidiaries, taken as a whole, since the date of the most recent Financial
Statements delivered to the Administrative Agent. The Administrative Agent shall
be satisfied, in its reasonable discretion, that any projections delivered to it
represent the Borrowers’ good faith estimate of their future financial
performance and were prepared on the basis of assumptions believed by the
Borrowers to be fair and reasonable in light of current business conditions at
the time such projections were prepared.
ix.The Borrowers shall have paid the fees contemplated to be paid on the First
Amendment Effective Date pursuant to the Fee Letter.
x.If any Loan Party or any of its Subsidiaries owns any Margin Stock, Borrowers
shall have delivered to the Administrative Agent an updated Form U-1 (with
sufficient additional originals thereof for each Lender), duly executed and
delivered by the Borrowers, together with such other documentation as the
-16-



--------------------------------------------------------------------------------



Administrative Agent shall reasonably request, in order to enable the
Administrative Agent and the Lenders to comply with any of the requirements
under Regulations T, U or X of the FRB.
xi.There shall not have occurred since February 1, 2020 (a) any event or
condition that has had or could reasonably be expected, either individually or
in the aggregate, to have a Material Adverse Effect or (b) any action, suit,
investigation or proceeding pending or, to the knowledge of the Borrowers,
threatened in any court or before any arbitrator or governmental authority that
could reasonably be expected to have a Material Adverse Effect.
xii.The Agents shall have been reimbursed by the Loan Parties for all reasonable
invoiced costs and expenses of the Agents (including, without limitation,
reasonable attorneys’ fees) in connection with the preparation, negotiation,
execution, and delivery of this First Amendment and related documents. The Loan
Parties hereby acknowledge and agree that the Administrative Agent may charge
the Loan Account to pay such costs and expenses.
xiii.The Borrowers shall prepay any Committed Loans outstanding on the First
Amendment Effective Date (and pay any additional amounts required pursuant to
Section 3.05 of the Credit Agreement) to the extent necessary to keep the
outstanding Committed Loans ratable with any revised Applicable Percentages
arising from any nonratable increase in the Commitments under the Credit
Agreement.
xiv.The Agents shall have received, in form and substance reasonably
satisfactory to the Agents, the documents, instruments and agreements described
on Annex C hereto.
5.Miscellaneous.
xv.This First Amendment may be executed in several counterparts and by each
party on a separate counterpart, each of which when so executed and delivered
shall be an original, and all of which together shall constitute one instrument.
Delivery of an executed counterpart of a signature page to this First Amendment
by telecopy or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this First Amendment.
xvi.This First Amendment expresses the entire understanding of the parties with
respect to the transactions contemplated hereby. No prior negotiations or
discussions shall limit, modify, or otherwise affect the provisions hereof.
xvii.Any determination that any provision of this First Amendment or any
application hereof is invalid, illegal or unenforceable in any respect and in
any instance shall not affect the validity, legality, or enforceability of such
provision in any other instance, or the validity, legality, or enforceability of
any other provisions of this First Amendment.
-17-



--------------------------------------------------------------------------------



xviii.The Loan Parties represent and warrant that they have consulted with
independent legal counsel of their selection in connection with this First
Amendment and are not relying on any representations or warranties of the Agents
or the Lenders or their counsel in entering into this First Amendment.
xix.THIS FIRST AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK.
[Signature Pages Follow]




-18-




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have hereunto caused this First Amendment to be
executed and their seals to be hereto affixed as of the date first above
written.
THE CHILDREN’S PLACE, INC., as Lead Borrower and as a Borrower


By:  ____________________________
Name: ____________________________
Title:  ____________________________




THE CHILDREN’S PLACE SERVICES COMPANY, LLC, as a Borrower


By:  ____________________________
Name: ____________________________
Title:  ____________________________




THE CHILDREN’S PLACE (CANADA), LP, by its general partner, TCP INVESTMENT CANADA
II CORP., as a Canadian Borrower


By:  ____________________________
Name: ____________________________
Title:  ____________________________




THE CHILDRENSPLACE.COM, INC., as a Guarantor


By:  ____________________________
Name: ____________________________
Title:  ____________________________






THE CHILDREN’S PLACE INTERNATIONAL, LLC, as a Guarantor
By:  ____________________________
Name: ____________________________
Title:  ____________________________




Signature Page to First Amendment to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



THE CHILDREN’S PLACE CANADA HOLDINGS, INC., as a Guarantor
By:  ____________________________
Name: ____________________________
Title:  ____________________________
        
TCP IH II, LLC, as a Guarantor


By:  ____________________________
Name: ____________________________
Title:  ____________________________




TCP REAL ESTATE HOLDINGS, LLC, as a Guarantor


By:  ____________________________
Name: ____________________________
Title:  ____________________________




TCP INTERNATIONAL PRODUCT HOLDINGS, LLC, as a Guarantor


By:  ____________________________
Name: ____________________________
Title:  ____________________________




TCP INVESTMENT CANADA II CORP., as a Guarantor


By:  ____________________________
Name: ____________________________
Title:  ____________________________
WELLS FARGO BANK, NATIONAL ASSOCIATION (successor by merger to Wells Fargo
Retail Finance, LLC), as Administrative Agent, Collateral Agent, L/C Issuer,
Swing Line Lender, and as a Lender
By:  ____________________________
Signature Page to First Amendment to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



Name: ____________________________
Title:  ____________________________




WELLS FARGO CAPITAL FINANCE CORPORATION CANADA, as L/C Issuer, as Swing Line
Lender and as a Canadian Lender


By:  ____________________________
Name: ____________________________
Title:  ____________________________




BANK OF AMERICA, N.A., as a U.S. Lender
By:  ____________________________
Name: ____________________________
Title:  ____________________________




BANK OF AMERICA, N.A. (acting through its Canada branch), as a Canadian Lender


By:  ____________________________
Name: ____________________________
Title:  ____________________________




HSBC BANK (USA), N.A., as a U.S. Lender and as a Canadian Lender
By:  ____________________________
Name: ____________________________
Title:  ____________________________






             JPMORGAN CHASE BANK, N.A., as a U.S Lender
Signature Page to First Amendment to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



By: ______________________________Name: ____________________________Title:
_____________________________


JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as a Canadian Lender


By:  ____________________________
Name: ____________________________
Title:  ____________________________










Signature Page to First Amendment to Amended and Restated Credit Agreement


--------------------------------------------------------------------------------



ANNEX A


Schedule 2.01


Commitments and Applicable Percentages


From the First Amendment Effective Date until the day immediately preceding the
first anniversary thereof (as such amounts may be modified in accordance with
the terms of the Credit Agreement):

LenderU.S. CommitmentU.S. Applicable PercentageCanadian CommitmentCanadian
Applicable PercentageTotal CommitmentApplicable PercentageWells Fargo Bank,
National Association
$165,000,0001
45.833333333%$044.000000000%
$165,000,0001
45.833333333%Wells Fargo Capital Finance Corporation Canada$0See Note 1
below$11,000,000See Note 1 belowSee Note 1 belowSee Note 1 belowBank of America,
N.A.
$97,500,0002
27.083333333%$030.000000000%
$97,500,0002
27.083333333%Bank of America, N.A. (acting through its Canada branch)$0See Note
2 below$7,500,000See Note 2 belowSee Note 2 belowSee Note 2 belowJPMorgan Chase
Bank, N.A.
$52,500,0003
14.583333333%$014.000000000%
$52,500,0003
14.583333333%JPMorgan Chase Bank, N.A., Toronto Branch$0See Note 3
below$3,500,000See Note 3 belowSee Note 3 belowSee Note 3 belowHSBC Bank USA,
National Association
$45,000,0004
12.500000000%
$3,000,0004
12.000000000%
$45,000,0004
12.500000000%TOTAL$360,000,000100.000000000%$25,000,000100.000000000%$360,000,000100.000000000%

The Commitments of certain Lenders may be used by either the Canadian Borrowers
or the U.S. Borrowers at any time but are not aggregated. Thus:


Note 1: The aggregate Commitments of Wells Fargo Bank, National Association and
Wells Fargo Capital Finance Corporation Canada total $165,000,000. Any usage by
the Canadian Borrowers of the Canadian Commitment of Wells Fargo Capital Finance
Corporation Canada will reduce dollar for dollar the amounts available to be
borrowed under the U.S. Commitment of Wells Fargo Bank, National Association.
Similarly, any amounts borrowed by the U.S. Borrowers from Wells Fargo Bank,
National Association in excess of $154,000,000 will reduce dollar for dollar the
amounts available to be borrowed under the Canadian Commitment of Wells Fargo
Capital Finance Corporation Canada.


Note 2: The aggregate Commitments of Bank of America, N.A. and Bank of America,
N.A. (acting through its Canada branch) total $97,500,000. Any usage by the
Canadian Borrowers of the Canadian Commitment of Bank of America, N.A. (acting
through its Canada branch) will reduce dollar for dollar the amounts available
to be borrowed under the U.S. Commitment of Bank of America, N.A. Similarly, any
amounts borrowed by the U.S. Borrowers from Bank of America, N.A. in excess of
$90,000,000 will reduce



--------------------------------------------------------------------------------



dollar for dollar the amounts available to be borrowed under the Canadian
Commitment of Bank of America, N.A. (acting through its Canada branch).


Note 3: The aggregate Commitments of JPMorgan Chase Bank, N.A. and JPMorgan
Chase Bank, N.A., Toronto Branch total $52,500,000. Any usage by the Canadian
Borrowers of the Canadian Commitment of JPMorgan Chase Bank, N.A., Toronto
Branch will reduce dollar for dollar the amounts available to be borrowed under
the U.S. Commitment of JPMorgan Chase Bank, N.A. Similarly, any amounts borrowed
by the U.S. Borrowers from JPMorgan Chase Bank, N.A. in excess of $42,000,000
will reduce dollar for dollar the amounts available to be borrowed under the
Canadian Commitment of JPMorgan Chase Bank, N.A., Toronto Branch.


Note 4: The aggregate Commitments of HSBC Bank USA, National Association total
$45,000,000. Any usage by the Canadian Borrowers of the Canadian Commitment of
HSBC Bank USA, National Association will reduce dollar for dollar the amounts
available to be borrowed under the U.S. Commitment of HSBC Bank USA, National
Association. Similarly, any amounts borrowed by the U.S. Borrowers from HSBC
Bank USA, National Association in excess of $36,000,000 will reduce dollar for
dollar the amounts available to be borrowed under the Canadian Commitment of
HSBC Bank USA, National Association.







--------------------------------------------------------------------------------



From and after the first anniversary of the First Amendment Effective Date (as
such amounts may be modified in accordance with the terms of the Credit
Agreement):

LenderU.S. CommitmentU.S. Applicable PercentageCanadian CommitmentCanadian
Applicable PercentageTotal CommitmentApplicable PercentageWells Fargo Bank,
National Association
$143,000,0001
44.000000000%$044.000000000%
$143,000,0001
44.000000000%Wells Fargo Capital Finance Corporation Canada$0See Note 1
below$11,000,000See Note 1 belowSee Note 1 belowSee Note 1 belowBank of America,
N.A.
$97,500,0002
30.000000000%$030.000000000%
$97,500,0002
30.000000000%Bank of America, N.A. (acting through its Canada branch)$0See Note
2 below$7,500,000See Note 2 belowSee Note 2 belowSee Note 2 belowJPMorgan Chase
Bank, N.A.
$45,500,0003
14.000000000%$014.000000000%
$45,500,0003
14.000000000%JPMorgan Chase Bank, N.A., Toronto Branch$0See Note 3
below$3,500,000See Note 3 belowSee Note 3 belowSee Note 3 belowHSBC Bank USA,
National Association
$39,000,0004
12.000000000%
$3,000,0004
12.000000000%
$39,000,0004
12.000000000%TOTAL$325,000,000100.000000000%$25,000,000100.000000000%$325,000,000100.000000000%







The Commitments of certain Lenders may be used by either the Canadian Borrowers
or the U.S. Borrowers at any time but are not aggregated. Thus:


Note 1: The aggregate Commitments of Wells Fargo Bank, National Association and
Wells Fargo Capital Finance Corporation Canada total $143,000,000. Any usage by
the Canadian Borrowers of the Canadian Commitment of Wells Fargo Capital Finance
Corporation Canada will reduce dollar for dollar the amounts available to be
borrowed under the U.S. Commitment of Wells Fargo Bank, National Association.
Similarly, any amounts borrowed by the U.S. Borrowers from Wells Fargo Bank,
National Association in excess of $132,000,000 will reduce dollar for dollar the
amounts available to be borrowed under the Canadian Commitment of Wells Fargo
Capital Finance Corporation Canada.


Note 2: The aggregate Commitments of Bank of America, N.A. and Bank of America,
N.A. (acting through its Canada branch) total $97,500,000. Any usage by the
Canadian Borrowers of the Canadian Commitment of Bank of America, N.A. (acting
through its Canada branch) will reduce dollar for dollar the amounts available
to be borrowed under the U.S. Commitment of Bank of America, N.A. Similarly, any
amounts borrowed by the U.S. Borrowers from Bank of America, N.A. in excess of
$90,000,000 will reduce dollar for dollar the amounts available to be borrowed
under the Canadian Commitment of Bank of America, N.A. (acting through its
Canada branch).





--------------------------------------------------------------------------------



Note 3: The aggregate Commitments of JPMorgan Chase Bank, N.A. and JPMorgan
Chase Bank, N.A., Toronto Branch total $45,500,000. Any usage by the Canadian
Borrowers of the Canadian Commitment of JPMorgan Chase Bank, N.A., Toronto
Branch will reduce dollar for dollar the amounts available to be borrowed under
the U.S. Commitment of JPMorgan Chase Bank, N.A. Similarly, any amounts borrowed
by the U.S. Borrowers from JPMorgan Chase Bank, N.A. in excess of $42,000,000
will reduce dollar for dollar the amounts available to be borrowed under the
Canadian Commitment of JPMorgan Chase Bank, N.A., Toronto Branch.


Note 4: The aggregate Commitments of HSBC Bank USA, National Association total
$39,000,000. Any usage by the Canadian Borrowers of the Canadian Commitment of
HSBC Bank USA, National Association will reduce dollar for dollar the amounts
available to be borrowed under the U.S. Commitment of HSBC Bank USA, National
Association. Similarly, any amounts borrowed by the U.S. Borrowers from HSBC
Bank USA, National Association in excess of $36,000,000 will reduce dollar for
dollar the amounts available to be borrowed under the Canadian Commitment of
HSBC Bank USA, National Association.











--------------------------------------------------------------------------------









--------------------------------------------------------------------------------



Annex B


Updated Exhibit G (Form of Borrowing Base Certificate)


[see attached]




--------------------------------------------------------------------------------



Annex C


First Amendment Closing Deliverables

Secretary’s Certificates for each Loan Party with respect to Organization
Documents (including good standing certificates)Real Estate Documents with
respect to Alabama PropertyAppraisalFlood Zone CertificationUpdated UCC, Tax
Lien, ERISA and Judgment Lien SearchesUpdated Canadian corporate, PPSA/RDPRM,
Bank Act, executions, bankruptcy, insolvency searches in each Canadian
provinceEnforceability, Due Authorization and Perfection Opinion of Greenberg
Traurig LLP (including Virginia)Evidence of InsuranceFee Letter described in
clause (ii) of such definition



        
2602545.10

